Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a calculating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The closest relevant passages of the specification are [0024 and 0027-0034] but these merely state that the functions of the calculating unit may be performed by a CPU without distinction from the other functions of the CPU or processor. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim limitation “a load estimation unit” fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The closest relevant passages of the specification are [0037-0041] but similarly to above, the load estimating unit is merely performed by the same generic CPU without distinction from the other functions of the claims. 
Claim limitation “a determining unit” fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The closest relevant passages of the specification are [0044] but is only defined as another generic “time calculating unit” and does not link to any specific structure material or acts to the function. 
Claim limitation “an output unit” fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The closest relevant passages of the specification are [0044] but is only defined a generic communication circuit or display device and does not link to any specific structure material or acts to the function. 
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 8 recites “a power generator” in line 4 which is indefinite as “a power generator” has already been introduced in line 1. It is unclear if this is a different or the same power generator as already introduced. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa (JP2014003749 as cited by applicant, machine translation provided) in view of Gardner (2002/0024332).
Regarding claim 1, Iwasa teaches a load estimating device (Fig 1), comprising: 
a measuring circuit (3a, 3b) configured to measure a voltage and a current (current and voltage, see [0027-0028) supplied to a load (1a) connected with a power generator (power supply 2, [0071]); 
a calculating unit (10a, 10b) configured to calculate a feature amount of the load from measurement values of the voltage and the current measured by the measuring circuit (calculate device featured based on measurement results, see [0021-0023]); 
a storage device (40) configured to store feature amounts of loads in advance (feature amount [0031-0032]); 
a load estimating unit (20 and 30) configured to estimate what the load connected with the power generator is (see [0024]), on the basis of the feature amount calculated by the calculating unit and the feature amounts stored in the storage device (determination of connected device, see [0024 and 0031-0033]), 
an output unit (60) configured to output the results of the calculations (see [0047]), 
wherein the load estimating unit has a load registration mode (registration of electrical features for each additional device [0032]) for causing the storage device to store therein a feature amount of a 
Iwasa does not explicitly teach a sensor configured to sense a remaining amount of fuel contained in a fuel tank for the power generator; a determining unit configured to determine a time during which the load estimated by the load estimating unit is continuously operable, on the basis of a power consumption of the load, and the remaining amount of fuel.
Gardner however teaches a similar device (Fig 1) including a sensor (fuel level indicator, [0045]) configured to sense a remaining amount of fuel (see [0045]) contained in a fuel tank (fuel tank, [0045]) for the power generator (11); a determining unit (generator monitor 10, [0045]) configured to determine a time during which the load estimated by the load estimating unit is continuously operable (prediction of time remaining at current load level, see [0045]), on the basis of a power consumption of the load, and the remaining amount of fuel (fuel remaining and load level, see [0045]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the device of Iwasa to include the load estimation and fuel sensor of Gardner in order to more accurately control and predict operational time thereby preventing unexpected outages.

Regarding claim 2, Iwasa in view of Gardner teaches the load estimating device according to claim 1, and Gardner further teaches wherein the power generator further includes a storage battery that is chargeable with the power generator and supplies power to the load (batteries charged by generator to supply power see [0037]), and the determining unit further is configured to determine the time during which the load estimated by the load estimating unit is continuously operable, on the basis of a power consumption of the load, the remaining amount of fuel, and a charge level of the storage battery (batteries add to total see [0037 and 0045]).



Regarding claim 4, Iwasa teaches a load estimating device (Fig 1), comprising: 
a measuring circuit (3a, 3b) configured to measure a voltage and a current (current and voltage, see [0027-0028) supplied to a load (1a) connected with a supplying device (power supply 2, [0071]); 
a calculating unit (10a, 10b) configured to calculate a feature amount of the load from measurement values of the voltage and the current measured by the measuring circuit (calculate device featured based on measurement results, see [0021-0023]); 
a storage device (40) configured to store feature amounts of loads in advance (feature amount [0031-0032]); 
a load estimating unit (20 and 30) configured to estimate what the load connected with the supplying device is (see [0024]), on the basis of the feature amount calculated by the calculating unit and the feature amounts stored in the storage device (determination of connected device, see [0024 and 0031-0033]), 
an output unit (60) configured to output the results of the calculations (see [0047]), 
wherein the load estimating unit has a load registration mode (registration of electrical features for each additional device [0032]) for causing the storage device to store therein a feature amount of a new load that is not stored in the storage device (where 40 and 50 store new information for each load collated by 20 see [0031-0032]).
Iwasa does not explicitly teach a sensor configured to sense a power amount available from the power device; a determining unit configured to determine a time during which the load estimated by 
Gardner however teaches a similar device (Fig 1) including a sensor (fuel level indicator, [0045]) configured to sense a power amount available (see [0045]) from the power supplying device (fuel tank, [0045]) for the power supplying device (11); a determining unit (generator monitor 10, [0045]) configured to determine a time during which the load estimated by the load estimating unit is continuously operable (prediction of time remaining at current load level, see [0045]), on the basis of a power consumption of the load, and the power amount (fuel remaining and load level, see [0045]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the device of Iwasa to include the load estimation and power amount sensor of Gardner in order to more accurately control and predict operational time thereby preventing unexpected outages.

Regarding claim 5, Iwasa in view of Gardner teaches the load estimating device according to a claim 1, and Iwasa further teaches wherein the load estimating unit performs a load registration mode in case where a shortest distance among distances between the feature amount (Euclidian distance, see [0041]) calculated by the calculating unit and the feature amounts stored in the storage device exceeds a threshold (Euclidean distance between electrical devices [0041-0047).

Regarding claim 6, Iwasa in view of Gardner teaches the estimating device according to claim 1, and while Iwasa further teaches an input interface (see [0127 and 0129]) and a load registration mode (see [0032]) while Gardner further teaches the use of an input interface and device (see [0032], input controls) for changing modes and parameters of the estimating device (see [0032-0033 and 0045]) as combined in claim 1.

Regarding claim 7, Iwasa in view of Gardner teaches the load estimating device according to claim 4, and Gardner further teaches wherein the power-supplying device is a power generator, a storage battery, or a power generator including a storage battery (generator 11 and battery [0037]).

Regarding claim 8, Iwasa teaches a power generator comprising a load estimating device (Fig 1) including: 
a measuring circuit (3a, 3b) configured to measure a voltage and a current supplied to a load (1a) connected with a power generator (power supply 2, [0071]); 
a calculating unit (10a, 10b) configured to calculate a feature amount of the load from measurement values of the voltage and the current measured by the measuring circuit (see [0021-0023]); 
a storage device (40) configured to store feature amounts of loads in advance (feature amount [0031-0032]); 
a load estimating unit (20 and 30) configured to estimate what the load connected with the power generator is (see [0024]), on the basis of the feature amount calculated by the calculating unit and the feature amounts stored in the storage device (determination of connected device, see [0024 and 0031-0033]), 
an output unit (60) configured to output the results of the calculations (see [0047]), 
wherein the load estimating unit has a load registration mode (registration of electrical features for each additional device [0032]) for causing the storage device to store therein a feature amount of a new load that is not stored in the storage device (where 40 and 50 store new information for each load collated by 20 see [0031-0032]).

Gardner however teaches a similar device (Fig 1) including a sensor (fuel level indicator, [0045]) configured to sense a remaining amount of fuel (see [0045]) contained in a fuel tank (fuel tank, [0045]) for the power generator (11); a determining unit (generator monitor 10, [0045]) configured to determine a time during which the load estimated by the load estimating unit is continuously operable (prediction of time remaining at current load level, see [0045]), on the basis of a power consumption of the load, and the remaining amount of fuel (fuel remaining and load level, see [0045]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the device of Iwasa to include the load estimation and fuel sensor of Gardner in order to more accurately control and predict operational time thereby preventing unexpected outages.

Regarding claim 9, Iwasa teaches a load estimating device (Fig 1), comprising: 
a measuring circuit (3a, 3b) configured to measure a voltage and a current supplied to a load (1a)connected with a power generator (power supply 2, [0071]); 
one or more processors (10a 10b) configured to calculate a feature amount of the load from measurement values of the voltage and the current measured by the measuring circuit (see [0021-0023]); 
a storage device (40) configured to store feature amounts of loads in advance (feature amount [0031-0032]); 
an output unit (60) configured to output the results of the calculations (see [0047]), 
wherein the one or more processors is further configured to 

wherein the one or more processors has a load registration mode (registration of electrical features for each additional device [0032]) for causing the storage device to store therein a feature amount of a new load that is not stored in the storage device (where 40 and 50 store new information for each load collated by 20 see [0031-0032]). 
Iwasa does not explicitly teach a fuel sensor configured to sense a remaining amount of fuel contained in a fuel tank for the power generator; and 
determine the time during which the load estimated by the one or more processors is continuously operable, on the basis of a power consumption of the load, and the remaining amount of fuel. 
Gardner however teaches a similar device (Fig 1) including a sensor (fuel level indicator, [0045]) configured to sense a remaining amount of fuel (see [0045]) contained in a fuel tank (fuel tank, [0045]) for the power generator (11); a determining unit (generator monitor 10, [0045]) configured to determine a time during which the load estimated by the load estimating unit is continuously operable (prediction of time remaining at current load level, see [0045]), on the basis of a power consumption of the load, and the remaining amount of fuel (fuel remaining and load level, see [0045]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the device of Iwasa to include the load estimation and fuel sensor of Gardner in order to more accurately control and predict operational time thereby preventing unexpected outages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                  

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867